WALGREEN CO. PROFIT-SHARING RESTORATION PLAN
(Amended and Restated Effective January 1, 2003)

 

1. Introduction and History. Walgreen Co. (the "Company") previously maintained
the Walgreen Co. Senior Executive Bonus Plan, which was established October 18,
1988. Effective January 1, 1993, the Company adopted an amendment, restatement,
and continuation of such plan referred to as the Walgreen Co. Profit-Sharing
Restoration Plan (the "Plan"). The Plan was subsequently amended as of October
12, 1994. The amended and restated Plan as set forth herein shall be effective
as of January 1, 2003 (the "Effective Date") and shall supersede the provisions
of the Plan in effect prior to such date.

2. General Provisions

2.1 Purpose. The Plan has been established to replace the profit sharing
benefits of Plan Participants that the Company is unable to provide as a result
of various contribution and benefit limitations which restrict the contributions
made for Participants under the Walgreen Profit-Sharing Retirement Plan (the
"Profit-Sharing Plan").

2.2 Plan Year. The "Plan Year" shall be any calendar year that begins on or
after the Effective Date and prior to final distribution of the last amounts
payable hereunder.

2.3 Administration. Full power and authority to construe, interpret, and
administer the Plan shall be vested in a committee consisting of the Trustees of
the Profit-Sharing Plan (the "Committee"), who will have, to the extent
appropriate, the same powers, rights, duties, obligations and indemnity with
respect to this Plan as they do with respect to the Profit-Sharing Plan
(pursuant to Section 8 of the Profit-Sharing Plan). Consistent with such rights
under the Profit-Sharing Plan, the Committee shall make each determination
provided for under the Plan and promulgate such rules and regulations as the
Committee considers necessary and appropriate for the implementation or
management of the Plan. Any such determination shall be conclusive on all
persons. Committee members may be Participants in the Plan, and may participate
in decisions concerning Plan participants as a group, but no individual
Committee member may participate in any decision directly affecting the
computation of his or her individual payments under the Plan.

3. Participation. A present or former employee of the Company or one of its
subsidiaries in whose name an account is maintained hereunder on the Effective
Date shall remain a "Participant" hereunder until such time as such account is
no longer maintained. Any other employee of the Company or one of its
subsidiaries shall become a "Participant" hereunder if and when he or she
satisfies all of the following requirements:

(a) The employee is a participant in the Profit-Sharing Plan;

(b) The amounts contributed on behalf of the employee under the Profit-Sharing
Plan are restricted by operation of one or more of the limitations described in
subsection 4.2(a) below; and

(c) The employee is employed by the Company in Company Salary Grade18 or above.

At the discretion of the Committee, the effective date of participation for an
employee who is promoted to Grade 18 or above during the Plan Year, may be made
retroactive to the beginning of such Plan Year.

4. Restoration Payments

4.1 Initial Restoration Payment. As soon as practicable after an employee
becomes a Participant in this Plan, the amount of any distribution to which the
Participant is entitled under the Company’s Executive Deferred Profit-Sharing
Plan shall be deemed paid to such Participant through this Plan, so that the
after-tax amount of this distribution shall be eligible to be contributed to the
Secular Trust (defined below) on behalf of the Participant. The foregoing shall
not result in double payment of the Participant’s distribution from the
Executive Deferred Profit-Sharing Plan.

4.2 Subsequent Restoration Payments. Each Plan Year payments attributable to
such Plan Year shall be payable to each Participant as follows:

(a) Profit-Sharing Plan and Internal Revenue Code Limitations. The Company shall
pay the amounts, if any, which would be contributed by the Company on the
Participant’s behalf under the Profit-Sharing Plan for the plan year of the
Profit-Sharing Plan, or portion thereof, which coincides with the Plan Year
hereunder (as adjusted by Section 4.4) but which are not so contributed solely
because of one or more of the following limitations:

 i.   the annual compensation limit of Section 401(a)(17) of the Internal
      Revenue Code of 1986
 ii.  the limitations on the Participant’s "five percent contribution" under
      Section 4.1(b) of the Profit-Sharing Plan, by operation of subsections
      (i)(B) and/or (ii) thereof; and
 iii. the limitations under Section 415 of the Code, as set forth in
      Sections3.4, 3.6 and 4.6(a)(ii) of the Profit-Sharing Plan.

(b) Payment for Insufficient Secular Trust Earnings. If and to the extent that
the Participant deposits amounts described in subsection 1.4(b) of the
Walgreen Co. Senior Executives’ Master Trust (the "Secular Trust") in such
Secular Trust, the Company shall pay the Participant an additional amount equal
to the difference (if a positive number) obtained by subtracting subsection (i)
below from subsection (ii) below where such subsections equal the following
amounts:

 i.  An amount equal to the earnings on the Secular Trust for the partial or
     full plan year of the Secular Trust during which amounts are invested
     therein, net of any prorata costs for the operation of the Secular Trust
     that are allocated to Participant at the sole discretion of the Committee.
 ii. An amount equal to the earnings credited to the phantom account (as
     described below) as if the earnings on the phantom account had been
     distributed to the Participant subject to tax.

The determination shall be made by the Committee members in their sole
discretion. For this purpose, the Committee shall maintain a hypothetical or
phantom account for each Participant which reflects the amount that would have
been earned on such phantom account within the Profit-Sharing Plan if the
amounts deposited in the Secular Trust in accordance with subsection 1.4(b) of
the Secular Trust had been deposited in the Profit-Sharing Plan, provided that
solely for purposes of this phantom account the deposits made under subsection
1.4(b)(i) of the Secular Trust shall be valued on a gross before individual
income tax and before Medicare tax basis.

(c) Payment for Tax Burden on Certain Taxable Earnings. If and to the extent
that the Participant deposits amounts described in subsection 1.4(b) of the
Secular Trust in such Secular Trust, the Company shall pay the Participant an
additional tax gross-up amount which, net of tax liability on such gross-up
amount, will result in the payment to the Participant of an amount equal to the
Participant’s then current tax liability on the following amounts:

 i.  The payment amounts described in subsection (b) above; and
 ii. The earnings of the Secular Trust for the Plan Year which are taxable to
     the Participant for such purposes.

For purposes of this subsection (c), the term tax liability shall mean federal,
state, and local income tax liability and Medicare tax liability.

Prior to the last day of each such Plan Year an estimate of the amounts payable
under this Section 4.2 may be paid by the Company. As soon thereafter as
practicable, the remaining portion of any such amounts shall be payable. For
purposes of this Section 4.2, any references to Section 1.4(b) of the Secular
Trust shall be applied by disregarding any amendments adopted by the grantors of
the Secular Trust which expand the amounts which may be treated as permitted
deposits thereunder in contravention of Article V of the Secular Trust other
than any amendments which expand permitted deposits to include additional
amounts paid to one or more of the grantors of the Secular Trust under this Plan
as a result of any amendment or restatement of this Plan expanding payments to
such grantors hereunder. For this purpose, the adoption of any amendment or
restatement of this Plan expanding payments hereunder shall be deemed to
constitute a consent by the Company to such conforming amendments to the Secular
Trust unless the Company notifies the grantors or the trustees of the Secular
Trust to the contrary.

4.3 Recapture of Excess Payments. If for any Plan Year the rate of return on a
Participant’s interest in the Secular Trust exceeds the rate of return on the
Participant’s phantom Profit-Sharing Plan account described in subsection
4.2(b), the amount of such excess rate of return shall be applied to reduce the
amounts payable under subsection 4.2(c) for such Plan Year. Any excess shall be
carried over to succeeding Plan Years in order of time and applied against
amounts determined under subsection 4.2(c) for such succeeding Plan Years. The
determination required by this Section 4.3 shall be made by the Committee
members in their sole discretion and may be calculated on the basis of whatever
information and factors the Committee deems pertinent and reliable.

4.4 Adjustments for Mandatory Code Section 162(m) Deferrals. For purposes of
subsection 4.2(a), the amounts, if any, which would have been contributed for a
Plan Year by the Company to the Profit-Sharing Plan for a Participant whose
applicable remuneration (as defined in Code Section 162(m)) for such Plan Year
is subject to a mandatory deferral pursuant to a Company plan, shall be
determined as though no such mandatory deferral had occurred. Conversely, even
if such deferred amounts are paid to a Participant while the Participant is an
active participant in the Profit-Sharing Plan, such amounts shall not be
considered part of the Participant’s compensation for purposes of this Plan.

4.5 Facility of Payment. If a Participant is entitled to payments under this
Plan, and in the opinion of the Committee such person becomes in any way
incapacitated so as to be unable to manage his or her financial affairs, the
Company may make payments to the Participant's legal representative or similar
person, to a custodian under the Uniform Gifts or Transfers to Minors Act of any
state, or in such other manner for the benefit of the Participant that the
Committee considers advisable. Upon a participant’s death, any outstanding
payments under this Plan shall be made to the beneficiary or beneficiaries
applicable for such Participant under the Profit-Sharing Plan.

4.6 Effect of Payment. The full payment of a Participant’s restoration payments
under this Plan shall completely discharge all obligations on the part of the
Company to the Participant (and the Participant’s beneficiaries) with respect to
the operation of this Plan, and the Participant’s (and Participant’s
beneficiary’s) rights under this Plan shall terminate.

5. Other General Provisions

5.1 Interests Not Transferable. Until distributable, the interests of the
Participants and their beneficiaries under the Plan are not subject to the clams
of their creditors and may not be voluntary or involuntarily transferred,
assigned, alienated, or encumbered.

5.2 Action by the Company. Any action required of or permitted by the Company
under the Plan shall be by resolution of the Board of Directors of the Company
or by document signed by any person or persons authorized by resolution of such
Board.

5.3 Effect on Benefit Plans. Amounts paid under this Plan shall not be
considered to be compensation for the purposes of any qualified plan maintained
by the Company for purposes of accrual, crediting, or allocation of additional
benefits thereunder. The treatment of such amounts under other employee benefit
plans shall be determined pursuant to the provisions of such plans.

5.4 Withholding Taxes. The Company may withhold from a Participant’s
compensation or any payment under this Plan any taxes required to be withheld
with respect to payments under this Plan and such sum as the Company may
reasonably estimate as necessary to cover any taxes for which the Company may be
liable and which may be assessed with respect to payments under this Plan.

5.5 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in the Plan shall also include the feminine
gender, and the definition of any term in the singular shall also include the
plural.

5.6 Severability. In the event any provisions of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

5.7 Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the state of Illinois.

5.8 Plan Not an Employment Contract. This Plan is not an employment contract. It
does not give to any person the right to be continued in employment, and all
employees remain subject to change of salary, transfer, change of jobs,
discipline, layoff, discharge, or any other change of employment status.

5.9 Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time, provided that no amendment may be made which
changes the Committee’s responsibilities without its approval.

5.10 Claims Procedures. If a Participant has any questions or concerns regarding
any issue or disagrees in any way with any decision of the Committee or its
delegates hereunder, his or her sole recourse shall be to file a claim or appeal
with the Committee in care of the Company, pursuant to any rules established by
the Committee for this purpose. All decisions made by the Committee in
accordance with such procedures shall be made by the Committee as it deems
appropriate in its sole discretion.

5.11 Successors. Unless otherwise agreed to, this Plan is binding on and will
inure to the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase or otherwise.